Exhibit 10.5
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (“Agreement”) is made as of
                     ___, 2008 by and between TRW Automotive Holdings Corp., a
Delaware corporation (the “Company”), and
                                         (“Indemnitee”).
RECITALS
     WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors, officers or in other capacities unless
they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the corporation;
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. At the same time, directors, officers, and other persons in
service to corporations or business enterprises are being increasingly subjected
to expensive and time-consuming litigation relating to, among other things,
matters that traditionally would have been brought only against the corporation
itself. The By-laws of the Company require indemnification of the officers and
directors of the Company. Indemnitee may also be entitled to indemnification
pursuant to the General Corporation Law of the State of Delaware (the “DGCL”).
The By-laws and the DGCL expressly provide that the indemnification provisions
set forth therein are not exclusive, and thereby contemplate that contracts may
be entered into between the Company and members of the board of directors,
officers and other persons with respect to indemnification;
     WHEREAS, the Board has determined that the increased difficulty in
attracting and retaining such persons is detrimental to the best interests of
the Company and its stockholders and that the Company should act to assure such
persons that there will be increased certainty of such protection in the future;
     WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Company free from undue concern that they
will not be so indemnified;
     WHEREAS, this Agreement is a supplement to and in furtherance of the
By-laws of the Company and any resolutions adopted pursuant thereto, and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder;
     WHEREAS, Indemnitee is willing to serve, continue to serve or to take on
additional service for or on behalf of the Company on the condition that he be
so indemnified; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, Indemnitee may be a representative of Blackstone Capital Partners
IV L.P. and its affiliates (the “Fund Entities”) and, as such, may have certain
rights to indemnification and/or insurance provided by the Fund Entities which
the parties hereto and the Fund Entities intend to be secondary to the primary
obligation of the Company to indemnify Indemnitee as provided herein.
     NOW, THEREFORE, in consideration of the mutual promises contained herein,
the Company and Indemnitee agree as follows:
     Section 1. Definitions. As used in this Agreement:
          (a) A “Change in Control” shall be deemed to occur upon the earliest
to occur after the date of this Agreement of any of the following events:
               i. Acquisition of Stock by Third Party. Any Person (as defined
below) is or becomes the Beneficial Owner (as defined below), directly or
indirectly, of securities of the Company representing fifteen percent (15%) or
more of the combined voting power of the Company’s then outstanding securities;
               ii. Change in Board of Directors. During any period of two
(2) consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the
Board, and any new director (other than a director designated by a person who
has entered into an agreement to effect a transaction described in
Sections 1(a)(i), 1(a)(iii) or 1(a)(iv)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the members of the Board;
               iii. Corporate Transactions. The effective date of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 51% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the board of directors or other governing body of such surviving entity;
               iv. Liquidation. The approval by the stockholders of the Company
of a complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
and

-2-



--------------------------------------------------------------------------------



 



               v. Other Events. There occurs any other event of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or a response to any similar item on any similar schedule or
form) promulgated under the Exchange Act, whether or not the Company is then
subject to such reporting requirement.
For purposes of this Section 1(a), the following terms shall have the following
meanings:
     (A) “Person” shall have the meaning as set forth in Sections 13(d) and
14(d) of the Exchange Act; provided, however, that Person shall exclude (i) the
Company, (ii) the Fund Entities, (iii) any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, and (iv) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
     (B) “Beneficial Owner” shall have the meaning given to such term in
Rule 13d-3 under the Exchange Act; provided, however, that Beneficial Owner
shall exclude any Person otherwise becoming a Beneficial Owner by reason of the
stockholders of the Company approving a merger of the Company with another
entity.
          (b) “Corporate Status” describes (i) the status of a person who is or
was a director, officer, employee or agent of the Company or, if at the time
when he was a director, officer, employee or agent of the Company, is or was
serving at the request of, or to represent the interests of, the Company as a
director, officer, partner, member, trustee, fiduciary, employee or agent of any
other corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other entity, including any charitable or
not-for-profit public service organizations or trade associations, including any
such service which imposes duties on, or involves services by, Indemnitee with
respect to an employee benefit plan, its participants or beneficiaries, and (ii)
any action by or omission of such person in connection with such status.
          (c) “Delaware Court” means the Chancery Court of the State of
Delaware.
          (d) “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding or another Proceeding based on the
same claim, issue or matter in respect of which indemnification is sought by
Indemnitee.
          (e) “Enterprise” shall mean all entities with respect to which
indemnitee has or had Corporate Status.

-3-



--------------------------------------------------------------------------------



 



          (f) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
          (g) “Expenses” shall include all reasonable attorneys’ fees, costs,
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a Proceeding (as
defined below), as well as any Expenses incurred in connection with any appeal
resulting from any Proceeding, including the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent. Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments, fines or penalties against Indemnitee.
          (h) “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporate law and, at the applicable time,
neither is, nor in the five years prior to such time had been, retained to
represent: (i) the Company or Indemnitee in any matter material to either party
(other than with respect to matters concerning other indemnitees under
indemnification agreements similar to this Agreement), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
          (i) “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or other proceeding, whether
brought by or in the right of the Company or otherwise and whether of a civil,
criminal, administrative, regulatory, legislative or investigative (formal or
informal) nature, including any appeal therefrom, in which Indemnitee was, is or
will be, or is threatened to be involved as a party or otherwise by reason of
Indemnitee’s Corporate Status, whether or not serving in such capacity at the
time any liability or expense is incurred, including any such matter pending or
threatened on or before the date of this Agreement, but excluding any initiated
by Indemnitee.
     Section 2. Services to the Company. Indemnitee agrees to serve and/or
continue to serve as a director and/or officer of the Company and may agree to
serve and/or continue to serve, at the request of the Company, as a director
and/or officer of one or more other corporations, limited liability companies,
partnerships, joint ventures, trusts, employee benefit plans or other entities,
including any charitable or not-for-profit public service organizations or trade
associations. Indemnitee may at any time and for any reason resign from such
position(s) (subject to any other contractual obligation or any obligation
imposed by operation of law). This Agreement shall not be deemed an employment
contract between the Company (or any of its subsidiaries or any Enterprise) and
Indemnitee.

-4-



--------------------------------------------------------------------------------



 



     Section 3. Indemnity. The Company agrees to indemnify and hold harmless
Indemnitee, in connection with his Corporate Status, to the fullest extent
permitted by law, as such may be amended from time to time. In furtherance of
the foregoing indemnification, and without limiting the generality thereof:
          (a) For Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this paragraph if Indemnitee, by
reason of Indemnitee’s Corporate Status, is, or is threatened to be made, a
party to or a participant in any Proceeding, other than a Proceeding by or in
the right of the Company. Indemnitee shall be indemnified against all Expenses,
judgments, fines (including any excise tax assessed with respect to an employee
benefit plan), penalties and amounts paid in settlement actually and reasonably
incurred by Indemnitee or on his behalf in connection with such Proceeding or
any claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company and, in the case of a criminal proceeding, had no reasonable cause
to believe that his conduct was unlawful.
          (b) For Proceedings by or in the Right of the Company. The Company
shall indemnify Indemnitee in accordance with the provisions of this paragraph
if Indemnitee, by reason of Indemnitee’s Corporate Status, is, or is threatened
to be made, a party to or a participant in any Proceeding by or in the right of
the Company. Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company; provided, however, that no indemnification for
Expenses shall be made under this paragraph in respect of any claim, issue or
matter as to which Indemnitee shall have been finally adjudged by a court to be
liable to the Company, unless and only to the extent that, the Delaware Court
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnification.
          (c) For Expenses Where Indemnitee is Wholly or Partly Successful.
Notwithstanding any other provisions of this Agreement, to the extent that
Indemnitee, by reason of his Corporate Status, is a party to and is successful,
on the merits or otherwise, in defense of any Proceeding or any claim, issue or
matter therein, in whole or in part, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by Indemnitee or on his
behalf in connection with or related to each successfully resolved claim, issue
or matter; provided that the Company shall not be obligated under this paragraph
to indemnify Indemnitee for any such amount if and to the extent that payment
has actually been made to or on behalf of Indemnitee under any insurance policy,
contract, agreement or otherwise, except with respect to any excess beyond the
amount paid under any insurance policy, contract, agreement or otherwise. For
purposes of this paragraph and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.

-5-



--------------------------------------------------------------------------------



 



          (d) For Expenses When Indemnitee Serves as a Witness. The Company
shall indemnify Indemnitee in accordance with the provisions of this paragraph
if Indemnitee, by reason of his Corporate Status, is or prepares to serve as a
witness in any Proceeding to which Indemnitee is not a party, for all Expenses
actually and reasonably incurred by Indemnitee or on his behalf in connection
therewith; it being understood, however, that the Company shall have no
obligation under this paragraph to compensate Indemnitee for his time or efforts
so expended.
For purposes of this Section 3, Indemnitee shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” if he acted in good
faith and in a manner he reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan.
     Section 4. Exceptions to Right to Indemnification. Notwithstanding any
provision in this Agreement, the Company shall not be obligated under this
Agreement to make any indemnity in connection with:
          (a) any amount paid in settlement absent prior written consent to such
settlement by the Company (such consent not to be unreasonably withheld);
          (b) any amount otherwise indemnifiable (or for which advancement is
provided hereunder) if and to the extent that payment has actually been made to
or on behalf of Indemnitee under any insurance policy, contract, agreement or
otherwise, except with respect to any excess beyond the amount paid under any
insurance policy, contract, agreement or otherwise, except that any such payment
made by or on behalf of the Fund Entities shall not reduce the Company’s
obligations under this Agreement, it being understood that, consistent with
Section 10(e), if applicable, the Company shall bear full responsibility for
Jointly Indemnifiable Proceedings; or
          (c) any claim made against Indemnitee for (i) an accounting of profits
made from the purchase and sale (or sale and purchase) by Indemnitee of
securities of the Company within the meaning of Section 16(b) of the Exchange
Act or similar provisions of state statutory law or common law, or (ii) any
reimbursement of the Company by the Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by the
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements that arise from an
accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); or
          (d) except as provided in Section 9(e), in connection with any
Proceeding (or any part of any Proceeding) initiated by Indemnitee, including
any Proceeding (or any part of any Proceeding) initiated by Indemnitee against
the Company, any of its subsidiaries or any other Enterprise, or any such
entity’s directors, officers, employees, agents or other indemnitees,

-6-



--------------------------------------------------------------------------------



 



unless (i) the Board authorized the Proceeding (or such part of the Proceeding)
prior to its initiation or (ii) the Company provides the indemnification, in its
sole discretion, pursuant to the powers vested in the Company under applicable
law.
     Section 5. Advancement of Expenses. This Section 5 shall not apply to any
claim made by Indemnitee for which indemnity is excluded pursuant to Section 4.
Notwithstanding any other provision of this Agreement to the contrary, the
Company shall advance, to the extent not prohibited by law, the Expenses
incurred by Indemnitee in defending any Proceeding, and such advancement shall
be made within thirty (30) days after the receipt by the Company of a statement
or statements requesting such advances from time to time, whether prior to or
after final disposition of any Proceeding. Such statements shall reasonably
evidence the Expenses incurred by or on behalf of Indemnitee and shall include
reasonable backup for all costs and disbursements in excess of $250.00. Any such
advancements are expressly conditioned on an undertaking by Indemnitee to repay
any Expenses advanced if it is ultimately determined that Indemnitee is not
entitled to be indemnified for such Expenses. By entering into this Agreement,
Indemnitee expressly agrees to such an undertaking and no other form of
undertaking shall be required. Any advances and undertakings to repay shall be
unsecured and interest free.
     Section 6. Procedure for Requesting Indemnification. To obtain
indemnification under this Agreement, Indemnitee shall submit to the Company a
written request, including such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification. The omission or delay by
Indemnitee to request indemnification hereunder will not relieve the Company
from any liability which it may have to Indemnitee hereunder or otherwise,
except to the extent that the Company is materially prejudiced by the delay, and
any such delay shall not constitute a waiver by Indemnitee of any rights under
this Agreement.
     Section 7. Procedures for Determining Entitlement to Indemnification.
          (a) Upon written request by Indemnitee for indemnification pursuant to
Section 6, a determination with respect to Indemnitee’s entitlement thereto
shall be made in the specific case by one of the following methods:
               i. by a majority vote of the Disinterested Directors, even though
less than a quorum of the Board, or by decision of the sole Disinterested
Director, if such is the case;
               ii. by a committee of at least three Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum of the Board;
               iii. if there are no Disinterested Directors or, if such
Disinterested Director(s) so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee;

-7-



--------------------------------------------------------------------------------



 



               iv. if so directed by the Board, by the stockholders of the
Company; or
               v. where there has been a Change in Control, by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee.
Any Expenses incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
          (b) In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 7(a), the Independent
Counsel shall be selected as provided in this Section 7(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Board, or by decision of the sole Disinterested Director, if such is the
case, and the Company shall give written notice to Indemnitee advising him of
the identity of the Independent Counsel so selected. If a Change in Control
shall have occurred, the Independent Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the Board, in
which event the Company shall give written notice to Indemnitee advising him of
the identity of the Independent Counsel so selected), and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected. In either event, Indemnitee or the Company, as the case may
be, may, within ten (10) days after such written notice of selection shall have
been given, deliver to the Company or to Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of Independent Counsel as defined in Section 1, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall be
retained as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or the Delaware Court has
determined that such objection is without merit. If, within thirty (30) days
after the submission by Indemnitee of a written request for indemnification
pursuant to Section 6, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition the Delaware Court
for resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by such court or by such
other person as such court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 7(a). Upon the due commencement of any
judicial proceeding pursuant to Section 9(a), Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing). The
Company agrees to pay the reasonable fees and expenses of the Independent
Counsel referred to above.

-8-



--------------------------------------------------------------------------------



 



          (c) Duty to Cooperate. Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably pertinent to such determination.
          (d) Presumptions. In making a determination with respect to
entitlement to indemnification hereunder, the person or persons or entity making
such determination shall, to the fullest extent not prohibited by law, presume
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 6, and the Company shall, to the fullest extent not prohibited by law,
have the burden of proof to overcome that presumption in connection with the
making by any person, persons or entity of any determination contrary to that
presumption.
          (e) Timing. If the person, persons or entity empowered or selected
under Section 7(a) to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within sixty (60) days after
receipt by the Company of the request therefor, the requisite determination of
entitlement to indemnification shall, to the fullest extent not prohibited by
law, be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such 60-day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if the person, persons or entity making
the determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 7(e) shall not apply (i) if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 7(a) and if (A) within fifteen (15) days after receipt by the Company of
the request for such determination the Board has resolved to submit such
determination to the stockholders for their consideration at an annual meeting
thereof to be held within seventy-five (75) days after such receipt and such
determination is made thereat, or (B) a special meeting of stockholders is
called within fifteen (15) days after such receipt for the purpose of making
such determination, such meeting is held for such purpose within sixty (60) days
after having been so called and such determination is made thereat, or (ii) if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 7(a).
          (f) Effect of Proceeding. The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which he reasonably believed to be in or not

-9-



--------------------------------------------------------------------------------



 



opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.
          (g) Reliance as Safe Harbor. For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or on information or records given or reports made to
the Enterprise by an independent certified public accountant or by an appraiser
or other expert selected with reasonable care by the Enterprise. The provisions
of this Section 7(g) shall not be deemed to be exclusive or to limit in any way
the other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.
          (h) Actions of Others. The knowledge, actions or omissions of any
director, officer, agent or employee of the Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.
     Section 8. Defense of Proceedings. The Company shall be entitled to
participate at its own expense in the defense of any Proceeding relating to
Indemnitee’s Corporate Status. The Company shall also be entitled to assume the
defense thereof, with counsel reasonably satisfactory to Indemnitee unless
(i) Indemnitee reasonably believes that the use of counsel selected by the
Company to represent Indemnitee would present such counsel with an actual or
potential conflict of interest, (ii) the named parties in any such Proceeding
(including any impleaded parties) include the Company or any subsidiary of the
Company and the Indemnitee, and the Indemnitee reasonably believes that there
may be one or more legal defenses available to him that are different from or in
addition to those available to the Company or such subsidiary, or (iii) any such
representation by such counsel would be precluded under the applicable standards
of professional conduct then prevailing. The Company shall not, without the
prior written consent of Indemnitee (which shall not be unreasonably withheld),
effect any settlement of any Proceeding relating to Indemnitee’s Corporate
Status unless such settlement solely involves the payment of money by the
Company and includes a complete and unconditional release of the Indemnitee from
all liability on all claims that are the subject matter of such Proceeding.
     Section 9. Remedies of Indemnitee.
          (a) In the event that (i) a determination is made pursuant to Section
7(a) that Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 5, (iii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 7(a) within the applicable time period set forth in Section 7(e),
(iv) payment of indemnification is not made pursuant to Section 3(c), Section
3(d) or the last sentence of Section 7(a) within ten (10) days after receipt by
the Company of a written request therefor which includes a statement of fees
that reasonably

-10-



--------------------------------------------------------------------------------



 



evidences the Expenses incurred by or on behalf of Indemnitee and which includes
reasonable backup for all Expenses in excess of $250.00, or (v) payment of
indemnification pursuant to Section 3 (other than subsections (c) and
(d) thereof which are covered above) is not made within thirty (30) days after a
determination has been made that Indemnitee is entitled to indemnification,
Indemnitee shall be entitled to an adjudication by the Delaware Court of his
entitlement to such indemnification or advancement of Expenses. Indemnitee shall
commence such proceeding seeking an adjudication within 180 days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this paragraph. The Company shall not oppose Indemnitee’s right to
seek any such adjudication.
          (b) Any judicial proceeding commenced pursuant to this Section 9 shall
be conducted in all respects as a de novo trial on the merits and Indemnitee
shall not be prejudiced by reason of either (1) an adverse determination
pursuant to Section 7(a) that Indemnitee is not entitled to indemnification, or
(2) the absence of a determination that Indemnitee is entitled to
indemnification, if such was the case. In any judicial proceeding commenced
pursuant to this Section 9 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.
          (c) If a determination shall have been made pursuant to Section 7(a)
that Indemnitee is entitled to indemnification, the Company shall be bound by
such determination in any judicial proceeding commenced pursuant to this
Section 9, absent (i) a misstatement by Indemnitee of a material fact, or an
omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.
          (d) The Company shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding commenced pursuant to this
Section 9 that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court that the Company
is bound by all the provisions of this Agreement.
          (e) The Company shall indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Company of a written request therefor) advance, to the extent not
prohibited by law, such Expenses to Indemnitee, which are incurred by or on
behalf of Indemnitee in connection with any action brought by Indemnitee for the
interpretation, enforcement or defense of Indemnitee’s rights to indemnification
or advance of Expenses under this Agreement. Notwithstanding the foregoing, if
Indemnitee is not wholly successful on the underlying claims, then Indemnitee
shall be entitled to indemnification only to the extent Indemnitee was
successful on such underlying claims or otherwise as permitted by law, whichever
is greater, and Indemnitee will repay any Expenses advanced for which he was not
entitled to indemnification.

-11-



--------------------------------------------------------------------------------



 



     Section 10. Non-exclusivity; Survival of Rights; Insurance; Subrogation.
          (a) The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law (as amended from time to time), the Company’s Certificate of Incorporation,
the Company’s By-laws, any agreement, a vote of stockholders or a resolution of
directors, or otherwise. No supplement, modification or amendment of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his Corporate Status prior to such supplement, modification
or amendment. To the extent that a change in Delaware law, whether by statute or
judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the Company’s By-laws and this Agreement,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.
          (b) To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, partners,
members, trustees, fiduciaries, employees, or agents of the Company or of any
other corporation, limited liability company, partnership, joint venture, trust
employee benefit plans or other entities, including any charitable or
not-for-profit public service organization or trade associations, for which such
person serves at the request of the Company, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, employee or agent
under such policy or policies. If, at the time of the receipt of a notice of a
claim pursuant to the terms hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of such
claim or of the commencement of a Proceeding, as the case may be, to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies.
          (c) In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
          (d) The Company’s obligation to indemnify or advance Expenses
hereunder to Indemnitee who is or was serving in his Corporate Status shall be
reduced by any amount

-12-



--------------------------------------------------------------------------------



 



Indemnitee has actually received as indemnification or advancement of Expenses
from another entity that is part of the Enterprise.
          (e) This Section 10(e) is applicable only if Indemnitee is a
representative of the Fund Entities. Given that certain Proceedings may arise
for which Indemnitee shall be entitled to indemnification or advancement of
Expenses from both the Fund Entities and the Company (“Jointly Indemnifiable
Proceedings”) due to the relationship between the Fund Entities and the Company
and the service of the Indemnitee as a director and/or officer of the Company at
the request of the Fund Entities, the Company acknowledges and agrees that the
Company shall be fully responsible for the indemnification of, and advancement
of Expenses to, the Indemnitee in connection with any such Jointly Indemnifiable
Proceeding, pursuant to and in accordance with the terms of this Agreement,
irrespective of any right of recovery the Indemnitee may have from the Fund
Entities. Under no circumstance shall the Company be entitled to any right of
contribution, subrogation or any other recovery of any kind by the Fund Entities
in respect of the Company’s indemnification or advancement and no right of
recovery the Indemnitee may have from the Fund Entities shall reduce or
otherwise alter the rights of the Indemnitee or the obligations of the Company
hereunder. In the event that any of the Fund Entities shall make any payment to
the Indemnitee in respect of indemnification or advancement with respect to any
Jointly Indemnifiable Proceeding, such Fund Entity shall be subrogated to the
extent of such payment to all of the rights of recovery of the Indemnitee
against the Company, who shall execute all papers reasonably required and shall
do all things that may be reasonably necessary to secure such rights, including
the execution of such documents as may be necessary to enable the Fund Entities
to bring suit to enforce such rights. Each of the Fund Entities shall be
third-party beneficiaries with respect to this paragraph only and shall be
entitled to enforce this paragraph against the Company as though each such Fund
Entity was a party to this Agreement.
     Section 11. Contribution. Unless precluded by Section 4, to the fullest
extent permissible under applicable law, if the indemnification provided for in
this Agreement is unavailable to Indemnitee for any reason whatsoever, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents other than Indemnitee) and Indemnitee
in connection with such event(s) and/or transaction(s).
     Section 12. Duration of Agreement. This Agreement shall continue during the
period Indemnitee has Corporate Status and for ten (10) years after the last
date that Indemnitee shall have ceased to have any Corporate Status upon which
time this Agreement is terminated; provided however, that if, as of such
termination date, any Proceeding is pending in respect of which Indemnitee has
sought rights of indemnification or advancement of Expenses hereunder,

-13-



--------------------------------------------------------------------------------



 



or if any proceeding commenced by Indemnitee pursuant to Section 9 is pending,
then this Agreement shall continue in full force and effect until one year after
the final disposition thereof. This Agreement shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of Indemnitee and
his heirs, executors and administrators.
     Section 13. Severability. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision. This Agreement is intended to confer upon Indemnitee
indemnification rights to the fullest extent permitted by law. In the event any
provision hereof conflicts with any applicable law, such provision shall be
deemed modified, consistent with this intent, to the extent necessary to resolve
such conflict.
     Section 14. Enforcement.
          (a) The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve in his Corporate Status, and the Company acknowledges
that Indemnitee is relying upon this Agreement in serving in such capacity.
          (b) This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Certificate of
Incorporation of the Company, the By-laws of the Company, any employment
agreement between Indemnitee and the Company or any of its subsidiaries and
applicable law, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.
     Section 15. Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by the
parties thereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions of this Agreement
nor shall any waiver constitute a continuing waiver.
     Section 16. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement unless and to the extent that the Company is materially
prejudiced by the delay.
     Section 17. Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given when (a) delivered by hand, upon receipt, (b) mailed by
certified or registered mail with postage prepaid,

-14-



--------------------------------------------------------------------------------



 



on the third business day after the date on which it is so mailed, (c) sent by
reputable overnight courier, upon delivery as confirmed by the courier or
(d) sent by facsimile transmission, when confirmation of transmission is
received:
          (a) If to Indemnitee:
Name
Address
Phone:
Fax:
or to any other address as may have been furnished to the Company by Indemnitee.
          (b) If to the Company to:
General Counsel
TRW Automotive Holdings Corp.
12001 Tech Center Drive
Livonia, Michigan 48150
Phone: (734) 855-2603
Fax: (734) 855-2473
or to any other address as may have been furnished to Indemnitee by the Company.
     Section 18. Governing Law and Consent to Jurisdiction. This Agreement shall
be governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules. The Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court, and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement, and
(iii) waive, and agree not to assert, any claim or defense that any such action
or proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.
     Section 19. Third Party Beneficiaries. Except as specifically provided in
Section 10(e), nothing in this Agreement, expressed or implied, is intended or
shall be construed to confer any right, remedy or claim upon any person other
than the parties, the Company’s successors and assigns, and Indemnitee’s heirs,
executors and administrators.
     Section 20. Identical Counterparts. This Agreement may be executed in two
or more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.

-15-



--------------------------------------------------------------------------------



 



     Section 21. Interpretation. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate. The headings of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof. The
word “including” means “including but not limited to” or “including without
limitation.” Unless the context expressly indicates otherwise, reference to any
Section means such Section of this Agreement.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as
of the day and year first above written.

                  TRW AUTOMOTIVE HOLDINGS CORP.       INDEMNITEE    
 
               
By:
               
 
               
Name:
          Name:    
Title:
               

-16-